Order filed March 6, 2012.




                                            In The

                           Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00984-CR
                                      ____________

                           LEANDREW RAY, JR., Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                          On Appeal from the 228th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1318262



                                         ORDER

       The clerk’s record in this appeal was filed December 30, 2012. On February 29,
2012, appellant requested this court to supplement the record with a "Presentence
Investigation Report."

       The Harris County District Clerk is directed to file a supplemental clerk's record on
or before March 16, 2012, containing the Presentence Investigation Report.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

                                        PER CURIAM